Title: To James Madison from DeWitt Clinton, 15 November 1804 (Abstract)
From: Clinton, DeWitt
To: Madison, James


15 November 1804, New York. “In my letter of yesterday I omitted to mention that an application was made to Alderman Dela Montagnie One of the police Justices in behalf of the French Commodore to cause certain deserters from the french Frigates to be delivered up—That he stated that Our laws did not authorize a measure of this kind—that if the deserters repaired to the Ships voluntarily, no objection could be made—and that our peace Officers could have no other agency in this business than preserving the peace and preventing violence. It appears That Raymond the Marshal either misunderstanding or intentionally perverting the meaning of this conversation proceded as if he was fully authorized to adopt coercive means if the testimony of Guedron is to be believed. I make this communication as an act of Justice to Mr. Delamontagnie who is deservedly respected as an excellent Magistrate.”
